DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-9 in the reply filed on 11/09/2020 is acknowledged. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 4-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "enter into a second interleaving mode with a different interleave angle" in line 8.  The phrase is confusing because claim 1 already discloses “second interleaving mode” with the interleave angle. It’s not clear if the claim 2 refers to the same second interleaving mode with the same interleaving angle mentioned in claim 1 or different interleaving mode with a different interleave angle. claims 4 and 6 is also confusing because claim 1 discloses the interleave angle for two different modes. As a result, there is insufficient antecedent basis for this limitation in the claim. It’s not clear which interleave angle the claim is referring to. Also, does “an interleaving mode” represents new mode besides two modes disclosed in claim 1? Claim 5 also has similar problem. Claim 5 discloses “an interleave angle” and “an interleaving mode”. It’s not clear which mode and which interleave angle the claim is trying to disclose. It should be noted that the claim 1 has two different modes with interleave angles. 
Claim 7 also discloses “a group of power converters” and “an operation mode”. Examiner is not sure if these represent the same group and angle mentioned in the claim 1 or different group and angle. Applicant is advised to modify the claim limitations accordingly.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1 and 4-9 are rejected under 35 U.S.C. 103 as being unpatentable over Mao US Pub. No. 2014/0265994 A1 in a view of Solodovnik et al. US Pub. No. 2016/0004810 A1.

Regarding claim 1, Mao discloses 
A method comprising: providing a motor comprising a plurality of windings (See para 0026. Fig. 1 shows number of phase windings), a rotor and a stator magnetically coupled to the rotor (See para 0026); coupling a plurality of power converters (Two inverters) between a power source (Vin) and the plurality of windings through a dc link; (See para 0039) 
dividing the plurality of power converters into a plurality of groups, (Para 0039 mentions two inverters) 

Mao is silent about
“wherein a first group of power converters are synchronized to a first synchronization signal, and a second group of power converters are synchronized to a second synchronization signal, and wherein the first synchronization signal and second synchronization signal are interleaved with a interleave angle; and 
configuring the plurality of power converters to operate in a first interleaving mode during a first operation mode and operate in a second interleaving mode during a second operation mode, wherein the interleave angle in the first interleaving mode is different from the interleave angle in the second interleaving mode.”

However, Solodovnik et al. disclose wherein a first group of power converters (inverters) are synchronized to a first synchronization signal (Item 230A), and a second group of power converters are synchronized to a second synchronization signal (Item 230B), and wherein the first synchronization signal and second synchronization signal are interleaved with a interleave angle; and 
configuring the plurality of power converters to operate in a first interleaving mode during a first operation mode (when the interleaving angle is 180 degree) and operate in a second interleaving mode during a second operation mode, wherein the interleave angle in the first interleaving mode is different from the interleave angle in the second interleaving mode (When the interleaving angle is a 20 degree). (See para 0029 and 0030)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the synchronization signals to synchronize the plurality of converters as disclosed by Solodovnik in Mao’s teachings to reduce EMI. (See Solodovnik’s para 0029 and 0030)


Regarding 4, a combination of Mao and Solodovnik et al. disclose wherein: in an interleaving mode, the interleave angle is equal to 360/(2.N) degrees, wherein N is the number of interleaved synchronization signals. (See Solodovnik’s para 0029. It should be noted that when N equals one, the interleave angle is 180 degrees)  

Regarding 5, a combination of Mao and Solodovnik et al. disclose, wherein: an interleave angle is adjusted in an interleaving mode according to a change in an operating parameter (resonance points) of the plurality of power converters or the motor. (See Solodovnik’s para 0030 and 0031)  

Regarding 6, a combination of Mao and Solodovnik et al. disclose, wherein: in an interleaving mode, the interleave angle is equal to 0 degrees or 180 degrees. (See Solodovnik’s para 0030)  

Regarding 7, a combination of Mao and Solodovnik et al. disclose, wherein: a group of power converters form a balanced multi-phase system during an operation mode. (See Solodovnik’s para 0029. 180 degree interleaving forms a balanced multi-phase system because of single synchronization signal)  

Regarding 8, a combination of Mao and Solodovnik et al. disclose, wherein: the group of power converters is coupled to a group of windings, and wherein the group of windings belongs to one pair of poles of the motor during the operation mode. (See Mao’s para 0027. For example, fig. 2 shows a six-phase system with six windings distributed in a complete region of two poles)  

Regarding 9, a combination of Mao and Solodovnik et al. disclose, wherein: the group of power converters is coupled to a group of windings, and wherein the group of 
QTN18-olooUSoiPage 6 of io  
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Mao US Pub. No. 2014/0265994 A1 in a view of Solodovnik et al. US Pub. No. 2016/0004810 A1 and further in a view of Asplund et al. US Pub. No. 2013/0050888 A1.
Regarding a claim 3, a combination of Mao and Solodovnik is silent about “wherein: the dc link is implemented as a bus bar, and a protective device is integrated in the bus bar.”
However, Asplund discloses wherein: the dc link is implemented as a bus bar (Fig. 4, item 41 or 42), and a protective device (Item 62 or 63) is integrated in the bus bar. (See para 0042 and 0043)

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the bus bar and the protective device as disclosed by Asplund in Mao’s teachings for protecting equipment upon occurrence of a fault current. (See Asplund’s para 0043)

 
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claims 21-31 are allowed.

“configuring the plurality of power converters to adjust the number of poles of the motor; and after adjusting the number of poles of the motor, configuring the plurality of power converters to leave the first interleaving mode and enter into a second interleaving mode, wherein an interleave angle in the first interleaving mode and an interleave angle in the second interleaving mode are selected to reduce a ripple current flowing through the dc link.” regarding claims 21. 

“wherein a first interleave angle is placed between the first synchronization signal and the second synchronization signal; configuring the motor to operate in a second operating mode in response to a variation of the number of poles of the motor; and in the second operating mode, placing a second interleave angle between the first synchronization signal and the second synchronization signal, wherein the second interleave angle is different from the first interleave angle.” regarding claims 27.

Claim 2 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BICKEY DHAKAL whose telephone number is (571)272-3577.  The examiner can normally be reached on 8:30-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BICKEY DHAKAL/           Primary Examiner, Art Unit 2846